Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 1, 2018                                                                                        Stephen J. Markman,
                                                                                                                Chief Justice

  157106-7 & (70)(71)(72)(73)(74)                                                                          Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 157106
                                                                   COA: 333572
                                                                   Wayne CC: 15-005730-FC
  ANTHONY DEAN JONES,
             Defendant-Appellant.
  _________________________________________/

  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                SC: 157107
                                                                   COA: 335157
                                                                   Wayne CC: 15-005721-FH
  ANTHONY DEAN JONES,
          Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the January 16, 2018
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court. The motions
  for appointment of appellate counsel, for immediate discharge, to present evidence in
  support of motion for immediate discharge, for immediate release, and to amend
  additional issue are DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 1, 2018
         p0529
                                                                              Clerk